Fourth Court of Appeals
                                  San Antonio, Texas
                                        May 24, 2021

                                     No. 04-21-00115-CV

                       UNIVERSITY OF THE INCARNATE WORD,
                                     Appellant

                                              v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually, and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07249
                       Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER

        Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due June 28,
2021.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court